                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LEONZA L. TIPTON,

       Petitioner,                    Case Number: 2:21-CV-10286

v.                                    HON. GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT COURT
NOAH NAGY,

     Respondent.
___________________________/

      OPINION AND ORDER GRANTING PETITIONER’S MOTION TO
     VOLUNTARILY DISMISS THE PETITION FOR A WRIT OF HABEAS
                          CORPUS [11]

                                 I.    INTRODUCTION

       Leonza L. Tipton (“Petitioner”), presently incarcerated at the G. Robert

Cotton Correctional Facility in Jackson, Michigan, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C.§ 2254. ECF No. 1. On May 17, 2021,

Respondent Noah Nagy (“Respondent”) filed a motion to dismiss the petition for

writ of habeas corpus. ECF No. 9. In the Motion, Respondent argues that the

petition should be dismissed because it only challenges the conditioning of parole

on Petitioner’s completion of substance abuse treatment, rather than the underlying

2019 state conviction or sentence. Id. at PageID.178–79.




                                        1
      Petitioner has now filed a notice or motion to withdraw his petition for a writ

of habeas corpus.1 ECF No. 9. For the reasons stated below, the Court will allow

Petitioner to voluntarily withdraw his habeas petition and will dismiss the petition

for writ of habeas corpus without prejudice.

                                 II.    LAW & ANALYSIS

      Pursuant to Federal Rule of Civil Procedure 41, after an answer or motion for

summary judgment has been filed, a plaintiff may voluntarily dismiss a suit “upon

order of the court and upon such terms and conditions as the court deems proper.”

Fed. R. Civ. P. 41(a)(2). “[A] voluntary dismissal without prejudice leaves the

situation as if the action had never been filed.” Sherer v. Construcciones

Aeronauticas, S.A., 987 F.2d 1246, 1247 (6th Cir. 1993) (citations omitted). A

decision to grant or deny a voluntary dismissal to a plaintiff is committed to the

sound discretion of the district court. See Grover v. Eli Lilly & Co., 33 F.3d 716,

718 (6th Cir.1994). “Generally, an abuse of discretion is found only where the

defendant would suffer ‘plain legal prejudice’ as a result of a dismissal without

prejudice, as opposed to facing the mere prospect of a second lawsuit.” Id. (citations

omitted). As relevant to the present matter, Rule 41(a) applies to habeas corpus

proceedings. See Williams v. Clarke, 82 F.3d 270, 272–73 (8th Cir.1996); Doster v.


1
  Petitioner indicates that he is also filing a notice to withdraw his civil rights
complaint in Case No. 4:21-cv-10714 before Judge Stephanie Dawkins Davis. This
Court notes that Petitioner has filed a separate notice to withdraw in that case.
                                          2
Jones, 60 F.Supp.2d 1258, 1259 (M.D. Ala. 1999) (collecting cases); see also Rule

11, Rules Governing Section 2254 Cases in the United States District Courts, 28

U.S.C. foll. § 2254 (“The Federal Rules of Civil Procedure, to the extent that they

are not inconsistent with these rules, may be applied, when appropriate, to petitions

filed under these rules.”).

      In determining whether or not a habeas petitioner is entitled to voluntarily

dismiss his habeas petition without prejudice, federal courts must “ensure that the

petitioner’s ability to present claims of constitutional violations is not abridged

merely because the petitioner has unwittingly fallen into a procedural trap created

by the intricacies of habeas corpus law.” Clark v. Tansy, 13 F.3d 1407, 1409 (10th

Cir. 1993); see also Cook v. N.Y. State Div. Of Parole, 321 F.3d 274, 282 (2d Cir.

2003) (find that after state prisoner’s § 2241 petition was converted by the court into

a § 2254 petition, prisoner would be allowed opportunity to withdraw his petition to

avoid unintentionally exhausting his right to petition for habeas relief on other

grounds).

      The Court notes that a habeas petitioner should not be permitted to thwart the

limitations on the filing of second or successive habeas petitions by withdrawing his

first habeas petition “as soon as it becomes evident that the district court is going to

dismiss it on the merits.” Felder v. McVicar, 113 F.3d 696, 698 (7th Cir. 1997).

Unlike the habeas petitioner in Felder, Petitioner here filed his motion to withdraw


                                           3
his habeas petition prior to any decision being rendered by the Court. There is thus

no indication that Petitioner’s motion was filed in bad faith. See Delazzer v. Perry,

No. 11-13613, 2012 U.S. Dist. LEXIS 63171, at *2 (E.D. Mich. May 4, 2012)

(finding that there was no indication that petitioner’s motion was filed in bad faith

since the Court had not ruled on the merits of the petition). Petitioner has made it

clear that he does not wish to pursue his present petition at the present time. See id.

Accordingly, the Court will permit Petitioner to withdraw his petition for a writ of

habeas corpus.

      Petitioner’s voluntary dismissal of his habeas action completely terminates

the litigation in this case and renders moot Respondent’s motion to dismiss. See

Long v. Board of Pardons and Paroles of Tex., 725 F.2d 306, 306 (5th Cir. 1984).

Because Petitioner is seeking to withdraw his habeas petition pursuant to Fed. R.

Civ. P. 41(a)(2), the dismissal will be without prejudice. See Markham v. Anderson,

465 F. Supp. 541, 543 (E.D. Mich. 1979).

                              III.   CONCLUSION & ORDER

      Accordingly, IT IS HEREBY ORDERED that the motion to withdraw the

petition for a writ of habeas corpus (ECF No. 11) is GRANTED.

      IT IS FURTHER ORDERED that the petition for a writ of habeas corpus

(ECF No. 1) is DISMISSED WITHOUT PREJUDICE.




                                          4
     IT IS FURTHER ORDERED that Respondent’s motion to dismiss (ECF

No. 9) is DENIED AS MOOT.

     IT IS SO ORDERED.

     Dated:     June 24, 2021

                                         s/Gershwin A. Drain
                                         HON. GERSHWIN A. DRAIN
                                         United States District Court Judge


                       CERTIFICATE OF SERVICE

        A Copy of this Order was served on Leonza L. Tipton, No. 254693, G.
           Robert Cotton Correctional Facility, 3500 N. Elm Road,
                        Jackson, Michigan 49201 on
             June 24, 2021, by electronic and/or ordinary mail.
                            /s/ Teresa McGovern
                                 Deputy Clerk




                                     5
